DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2012/0288247 to Tanigawa et al.
 	Tanigawa shows the following.
 	Claim 1. A microstructured optical fiber having a length and a longitudinal axis along its length and comprising: a core region 11 capable of guiding light along the longitudinal axis and a cladding region which surrounds the core region, the cladding region comprising a cladding background material and a plurality of cladding features within the cladding background material, the cladding features being arranged around the core region, wherein the cladding region comprises an inner cladding region 12 comprising an innermost ring of cladding features and an outer cladding region comprises outer cladding rings 13 of outer cladding features, the innermost ring consisting of those cladding features being closest to the core region, wherein the rings of cladding features each comprise bridges of cladding background material separating adjacent features of the ring, wherein the bridges of the innermost ring have an average minimum width (w1), the minimum width of a bridge of a ring being the shortest distance between two adjacent features of the ring; and wherein at least one outer cladding ring has an average minimum width (w2) of bridges that is larger than the average minimum width (w1) of the bridges of the innermost ring. See Fig. 1(a)
 	Claim 11. The microstructured optical fiber of claim 1, wherein the core region comprises a core background material which is doped with dopant material decreasing the refractive index of the core region compared to the core background material in undoped condition.  See ¶0026: adding a dopant to the first clad region so as to decrease the effective refractive index of the first clad region.
	Claim 17. The source of optical supercontinuum radiation of claim 13, wherein the core region of the microstructured optical fiber comprises a core background material which is doped with dopant material decreasing the refractive index of the core region compared to the core background material in undoped condition. See ¶0026: adding a dopant to the first clad region so as to decrease the effective refractive index of the first clad region.

Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2008/0050077 to Kinoshita et al.
 	Kinoshita shows the following.
 	Claim 1. A microstructured optical fiber having a length and a longitudinal axis along its length and comprising: a core region 11 capable of guiding light along the longitudinal axis and a cladding region which surrounds the core region, the cladding region comprising a cladding background material and a plurality of cladding features within the cladding background material, the cladding features being arranged around the core region, wherein the cladding region comprises an inner cladding region (including the first and second air hole layers 15, 16: fig. 1 and 5) comprising an innermost ring of cladding features and an outer cladding region comprises outer cladding rings (including the third and fourth air hole layers 17, 18) of outer cladding features, the innermost ring consisting of those cladding features being closest to the core region, wherein the rings of cladding features each comprise bridges of cladding background material separating adjacent features of the ring, wherein the bridges of the innermost ring have an average minimum width (w1), the minimum width of a bridge of a ring being the shortest distance between two adjacent features of the ring; and wherein at least one outer cladding ring has an average minimum width (w2) of bridges that is larger than the average minimum width (w1) of the bridges of the innermost ring. 
 	Re claim 2, see ¶0055.
 	Re claim 6, see fig. 5.
	Re claim 8, see ¶0055: the diameter of d1 hole is 4.2 µm while the width is 2.3 µm.  Note that the center-to center distance between adjacent air holes is 6.5 µm.
 	Claim 9. The microstructured optical fiber of claim 1, wherein the core region has a substantially identical diameter along substantially the entire length of the fiber.  See ¶0033.
 	 			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa.
 	Re claims 2-5, Tanigawa discloses every aspect of claimed invention except for the claimed range of values.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to include the claimed range of values, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 5, see ¶0059, the density of holes in inner ring is higher than that in outer ring: the average minimum width (w2) of the bridges of the at least one outer ring is larger than the average minimum width (w1) of the bridges of the inner ring.
Claims 3-5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al.
 	Re claims 3-5, 7, and 12, Kinoshita discloses every aspect of claimed invention except for the claimed range of values.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to include the claimed range of values, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Re claim 12, Fig. 5 shows multiple rings, and ¶0054 for different diameters and various arrangements.
Claims 10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al in view of USPUB 2012/0027031 to Liu.
 	Re claims 10, 13-16, and 18-20, Kinoshita discloses every aspect of claimed invention except for the pump laser source.  See ¶0006-0007 for wavelength lower than 500 nm.  Liu shows a general teaching of utilizing a pump laser source coupled to the nonlinear gain fiber for the purpose producing an amplified broadband fiber laser source.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Kinoshita’s device to include a pump laser source as needed for a different band fiber laser source.
 Re claims 15, 16, and 18-20, Kinoshita and Liu disclose every aspect of claimed invention except for the claimed range of values.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to include the claimed range of values, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883